DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 68-85, drawn to a composition comprising a cell expressing a membrane metal transporter, a vacuole transporter, and a metal sequestration protein in the reply filed on June 17, 2022 is acknowledged.  Applicant’s election of species of a yeast cell, a SMF1 metal transporter, a CCC1 vacuole transporter, and a phytochelatin synthase as a metal sequestration protein is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
The requirement is still deemed proper and is therefore made FINAL.
Claims 86-107 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 17, 2022.  
Claims 68-85 are currently under examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The priority date is February 2, 2017.

Drawings
The drawings were received on September 3, 2020 and April 5, 2021.  These drawings are acceptable.

Specification
The disclosure is objected to because of the following informalities: in the brief description of the drawings there is reference to a color, but the drawings are black and white.  See for example reference to Figure 31A-31D. Suggest removing reference to colors.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  See paragraphs [0248] and [0294].  
Appropriate correction is required.

Claim Objections
Claims 71-73, 78, 80, 82, and 84 are objected to because of the following informalities:  the abbreviations for the respective proteins should be spelled out. 
In claims 72, 78, 80, and 84, suggest …membrane metal transporter… instead of membrane transporter to conform with claim 68 reference to membrane metal transporter.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 71, 74, and 75 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 71 recites the limitation "the ubiquitination ligase" in first line.  There is insufficient antecedent basis for this limitation in the claim.  Claim 70 refers to the ligase not claim 69.
In claim 74, it is unclear how the phytochelatin synthase is a metal sequestration protein instead of the enzyme responsible for synthesis of phytochelatin that binds metals.  
In claim 75, it is unclear what the term “sensitive” means for the results in membrane metal transporter. Does it bind the metal to transport it?  Clarification is requested as to the term “sensitive”.

Claim Rejections - 35 USC § 112, 1st paragraph, enablement rejection
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 68-85 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for some yeast cells expressing particular membrane metal transporters with a vacuole transporter, and a phytochelatin metal sequestration protein for remediating some metals from water, does not reasonably provide enablement for any cell containing any metal transporter, any vacuole transporter and any metal sequestration protein to remediate any metal from water.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The claims are rejected because of undue experimentation to make the genus of any type of cell with any of the genus of components – including any membrane metal transporter, any vacuole transporter, and any metal sequestration protein as claimed for the intended use of remediating water. The undue experimentation arises due to the unpredictability based on the differing conditions of starting materials, including any membrane metal transporter, any vacuole transporter, and any metal sequestration protein with any type of cell as claimed for the intended use of remediating water. 
In In re Wands, 8 USPQ2d 1400 (Fed. Cir., 1988) eight factors should be addressed in determining enablement.
While the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection. The language should focus on those factors, reasons, and evidence that lead the examiner to conclude that the specification fails to teach how to make and use the claimed invention without undue experimentation, or that the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims. This can be done by making specific findings of fact, supported by the evidence, and then drawing conclusions based on these findings of fact. For example, doubt may arise about enablement because information is missing about one or more essential parts or relationships between parts which one skilled in the art could not develop without undue experimentation. In such a case, the examiner should specifically identify what information is missing and why one skilled in the art could not supply the information without undue experimentation. See MPEP § 2164.06(a). References should be supplied if possible to support a prima facie case of lack of enablement, but are not always required. In re Marzocchi, 439 F.2d 220, 224, 169 USPQ 367, 370 (CCPA 1971). However, specific technical reasons are always required.
1) The nature of the invention: the instant claims are directed to a composition comprising a cell expressing a membrane metal transporter, a vacuole transporter, and a metal sequestration protein that is intended to remediate a metal to treat water.
3) The predictability or unpredictability of the art: & 6) The quantity of experimentation necessary:  & 7.) The state of the prior art: the prior art has shown a large quantity of experimentation is often necessary to overcome the unpredictable nature of manufacturing transgenic cells for functional effects.  The claims are not limited to any particular type of cell in claims 68 and 72-85.  Claims 69-71 are drawn to yeast cells without limitation to the type of membrane metal transporter, a vacuole transporter, and a metal sequestration protein that is intended to remediate a metal to treat water.  Pilon-Smits and Pilon disclose a review of multiple researchers use of transgenic plants for phytoremediation of metals.  Pilon-Smits and Pilon discuss how membrane metal transporters and metal-binding proteins can be involved in metal translocation in plant shoot cells. They discuss the use of specialized transporters, such as vacuole transporters can be used to store toxic levels of metals in vacuoles.  The metals can be complexed with phytochelatins (see page 445, starting on left column, C. Sequestration section).   Pilon-Smits and Pilon discuss how transgenes can result in altered results for tolerance and metal accumulation; Citing Harada et al. showing creation of transgenic plants with enhanced phytochelatin levels, through overexpression of cysteine synthase that results in enhanced Cd tolerance but lower Cd concentrations (see from page 447, section A. Metal-Binding Molecules: Metallothioneins, Phytochelatins, Organic Acids, Phytosiderophores, Ferritin to page 448).   Discussing results from Shaul et al. that show overexpression of a vacuole transporter, AtMHX in tobacco resulting in plants with reduced tolerance to Mg and Zn (see page 448, right column, Section B. 2nd indented paragraph).  The overexpression of AtNramp3 a metal transporter led do reduced Cd tolerance citing Thomine et al.  (see page 449, left column, 1st indented paragraph).  Lee and Kim disclose the heterologous expression of Arabidopsis PC synthase to confer tolerance to Cd but sensitivity to Cu in PCS-deficient yeast, Saccharomycea cerevisiae, showing further complexity for use of any cell type with any transgene as currently claimed (see entire document, particularly page 94, left column, second indented paragraph).  Behera also discusses how phytoremediation can use transgenic plants and microbes.  Behera discuss how much still remains to be discovered about the biological process that underlies a plant’s ability to detoxify and accumulate pollutants (see entire document, particularly page 78, conclusion section).
Therefore, the unpredictability arises due to the differing conditions of starting materials, such as the genus of any cell and transgenes being claimed, and due to the different structures of the peptides envisioned to be used for water remediation.  
Consequently, there would be a large quantity of experimentation necessary to determine what conditions are required for the intended use of remediation of a metal from water.  
4) The amount of direction or guidance presented: & 5) The presence or absence of working examples: the specification is devoid of a representative genus of any cell with any membrane metal transporter, a vacuole transporter, and a metal sequestration protein that is intended to remediate a metal to treat water.  
	8.) Level of skill in the art: the level of skill in this art is high, at least that of a doctoral scientist with several years of experience in the art.  
In consideration of the Wands factors, it is apparent that there is undue experimentation because of variability in prediction of outcome that is not addressed by the present application disclosure, examples, teaching, and guidance presented.  Absent factual data to the contrary, the amount and level of experimentation needed is undue.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947. The examiner can normally be reached 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANAND U DESAI/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        August 12, 2022